Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00133-CV

                                 James Clinton COYLE,
                                       Appellant

                                            v.

                            COYLE FAMILY FARM, INC.,
                                    Appellee

                   From the County Court at Law, Medina County, Texas
                                  Trial Court No. 3208
                         Honorable Vivian Torres, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and judgment is RENDERED dismissing with prejudice appellee Coyle Family
Farm, Inc.’s forcible detainer action against James Clinton Coyle.

       It is ORDERED that appellant James Clinton Coyle recover his costs of appeal from
appellee Coyle Family Farm, Inc.

      SIGNED July 26, 2017.


                                             _____________________________
                                             Rebeca C. Martinez, Justice